Argued April 21, 1926.
The judgment in this case was entered by confession, under a warrant of attorney contained in a note. The appellant moved to open the judgment, alleging that his signature had been procured by misrepresentation. The plaintiff filed an answer specifically denying all the material allegations of fact contained in the petition of the appellant. Depositions were taken by the parties in support of their respective contentions. The testimony on the facts material to the rights of the parties, practically amounted to no more than oath against oath. This being the case we would not be warranted in holding that the court below was guilty of an abuse of discretion in refusing to open the judgment.
The order is affirmed and the appeal dismissed.